UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1574


EVANGELINE G. SMITH,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:09-cv-00488-MOC-DSC)


Submitted:   November 30, 2011            Decided:   December 14, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Cortes, ROBERTI, WITTENBERG, LAUFFER AND WICKER,
Durham, North Carolina, for Appellant. Anne M. Tompkins, United
States Attorney, Jennifer A. Youngs, Assistant United States
Attorney, Lisa G. Smoller, Special Assistant United States
Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Evangeline G. Smith appeals the district court’s order

affirming the Commissioner of Social Security’s denial of her

application for disability insurance benefits and supplemental

security income.               We must uphold the decision to deny benefits

if the decision is supported by substantial evidence and the

correct law was applied.                  Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (per curiam) (citing 42 U.S.C. § 405(g) (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                                  Id.

(internal quotation marks omitted).                      This court does not reweigh

evidence         or     make     credibility          determinations      in   evaluating

whether      a        decision       is    supported      by    substantial     evidence;

“[w]here         conflicting          evidence        allows    reasonable      minds        to

differ,”     we       defer     to   the       Commissioner’s     decision.      Id.         We

affirm.

             Smith argues that the administrative law judge (“ALJ”)

erred   in       failing       to    obtain       the   opinion    of    Dr.   Davis,    her

treating physician, or another medical expert as to whether she

equaled Listing 1.02, Major Dysfunction of a Joint.                               The ALJ

obtained     the       required       medical      opinion.       “The   signature      of    a

State     agency         medical          or    psychological      consultant      on        [a

Disability Determination and Transmittal Form] . . . ensures

that consideration by a physician (or psychologist) designated

                                                  2
by the Commissioner has been given to the question of medical

equivalence       at        the    initial        and      reconsideration          levels    of

administrative review.”               Social Security Ruling (“SSR”) 96-6p,

1996 WL 374180, at *3.                    Here, the record includes Disability

Determination and Transmittal Forms signed by Dr. Kumar and Dr.

Cruise.

            Next, Smith contends that the ALJ erred in failing to

discuss his reasons for concluding that Smith did not equal any

listing.         Specifically,            Smith       suggests       that    she     may     have

medically equaled Listing 1.02 but that the ALJ did not mention

this listing.          Smith points to a July 2007 x-ray indicating she

had   a   bony     protrusion         from       her       ankle    and     an    August     2007

statement    from       Dr.       Davis    that      she    had     severe       bilateral    pes

planovalgus, causing a significant amount of pain and resulting

in an inability to engage in prolonged standing or walking.

            The Commissioner correctly observes, however, that the

district    court       considered         and       rejected      this     argument       during

Smith’s    previous          claim    for    disability            benefits.        The     prior

proceedings ended in a final judgment having preclusive effect.

See Lively v. Sec’y of Health & Human Servs., 820 F.2d 1391,

1392 (4th Cir. 1987) (“Congress has clearly provided by statute

that res judicata prevents reappraisal of both the Secretary’s

findings and his decision in Social Security cases that have

become    final,       42    U.S.C.       § 405(h)      [(2006)].”).             Additionally,

                                                 3
although the ALJ’s explanation was cursory, we are satisfied

that the ALJ considered the records Smith cites.                  Reading the

ALJ’s decision as a whole, substantial evidence supports the

finding at step three of the sequential evaluation process as

the ALJ’s analysis at subsequent steps of the evaluation are

inconsistent with meeting Listing 1.02.                  See Fischer-Ross v.

Barnhart, 431 F.3d 729, 733-34 (10th Cir. 2005) (rejecting per

se rule that failure to provide sufficient explanation at step

three requires remand and holding that ALJ’s finding at other

steps of sequential evaluation may provide basis for upholding

step three finding).

             Smith also contends that the ALJ’s pain analysis was

deficient in several respects.              She argues that the claimant

carries a heavy burden at step one of the pain analysis and that

step two is a de minimis test designed to weed out only spurious

claims.      Smith further asserts that, once a claimant satisfies

step   one    by     producing   medical      evidence      demonstrating      the

existence of an impairment which could reasonably be expected to

produce   the      pain   alleged,   the    claimant   is    entitled   to     the

benefit of “great weight” rule, recognized by Craig v. Chater,

76 F.3d 585 (4th Cir. 1996), affording the claimant’s statements

regarding     the     severity   and       limiting    effects    of    pain     a

presumption of credibility.          Smith argues that the ALJ committed



                                       4
reversible error in failing to make an explicit step one finding

and in failing to apply the great weight rule.

           “[T]he determination of whether a person is disabled

by pain or other symptoms is a two-step process.”                              Id. at 594.

First,   the   claimant       must       produce      “objective        medical         evidence

showing the existence of a medical impairment(s) which could

reasonably     be       expected    to    produce         the    pain    alleged.”          Id.

(internal quotation marks omitted).                       Second, “the intensity and

persistence of the claimant’s pain, and the extent to which it

affects her ability to work, must be evaluated.”                               Id. at 595.

The second step is analyzed using statements from treating and

nontreating      sources          and    from       the     claimant.              20     C.F.R.

§§ 404.1529(a),          416.929(a)      (2011).           The    relevant      factors       in

evaluating the claimant’s statements include consistency in the

claimant’s     statements,          medical         evidence,         medical       treatment

history,   and      the    adjudicator’s           observations         of   the    claimant.

See SSR 96-7p, 1996 WL 374186, at *5-*8.

           Here, the ALJ explicitly found that Smith satisfied

step one of the pain analysis.                     However, Craig does not create

or   recognize      a     great    weight      rule       affording      the    claimant      a

presumption    of       credibility       at    step      two    of   the    pain       analysis

based on a successful showing at step one.                              Craig notes that

step one of the pain analysis is focused solely “on establishing

a determinable underlying impairment — a statutory requirement

                                               5
for entitlement to benefits.”                 76 F.3d at 594.            Craig explains

that, after the claimant crosses this threshold, “the intensity

and persistence of the claimant’s pain, and the extent to which

it affects her ability to work, must be evaluated.”                            Id. at 595.

The   claimant’s        own     statements        regarding       her    pain    are    not

afforded any presumption; rather, “[u]nder the regulations, this

evaluation [of the claimant’s pain] must take into account not

only the claimant’s statements about her pain, but also all the

available    evidence,         including      the    claimant’s     medical       history,

medical     signs,       and    laboratory          findings.”           Id.     (internal

quotation marks omitted).

            Smith identifies cases that she contends support the

existence    of     a     great      weight       rule.      Although      these       cases

recognize    that       subjective     evidence       may    be   entitled       to    great

weight, they do not rely on the finding at step one of the pain

analysis.        Rather,       great    weight       is     afforded     to     subjective

evidence    when     it    is     either      uncontradicted        or    supported       by

substantial evidence.             See, e.g., Combs v. Weinberger, 501 F.2d

1361, 1362-63 (4th Cir. 1974) (“[W]e have held that subjective

evidence    is    entitled      to    great       weight,    especially        where    such

evidence is uncontradicted in the record.”) (internal quotation

marks omitted).          Thus, Smith is not entitled to relief on this

claim.



                                              6
               Smith’s   final     argument      is    based    on    her     observation

that Dr. Davis opined that she should lie down/elevate her legs

for two hours in an eight-hour day and that she could sit for

only four hours and stand and walk each for only one hour.                              She

argues that the ALJ erred in failing to give Dr. Davis’ opinion

controlling       weight       because    the    ALJ     neither          mentioned     that

opinion nor cited contrary evidence.                   Smith asserts that if Dr.

Davis’ opinion is given controlling weight, the ALJ’s conclusion

that     she    can   perform      sedentary      work     is       not     supported     by

substantial evidence.

               As an initial matter, we note that the 2006 evaluation

on which Smith relies falls outside the period relevant in this

case   and     that   Smith’s      present      argument      was    rejected      by    the

district court during her earlier attempt to secure disability

benefits.        Here,     the    ALJ    referenced     Dr.     Davis’       evaluations,

including the June 2006 evaluation, and concluded Dr. Davis’

opinion was consistent with a residual functional capacity for

sedentary work with restrictions.                 In July and September 2006,

Dr. Davis cleared Smith for “sitting down work.”                               In August

2007, Dr. Davis indicated that Smith was only precluded from

prolonged standing or walking.                   Accordingly, we conclude Dr.

Davis’    opinions       are     consistent     with    the     ability       to   perform

sedentary work.



                                            7
           Based on the foregoing, we conclude that substantial

evidence   supports   the   agency       decision,   and   we   affirm   the

judgment of the district court.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     8